— Order and judgment (one paper) of the Supreme Court, New York County (Eugene L. Nardelli, J.), entered on or about September 9, 1992, dismissing the petition, unanimously affirmed, without costs.
*598There is no merit to petitioners’ contention that the mandatory provision for offset of amounts recovered from third-party tortfeasors and the anti-stacking provision required to be set forth in underinsured motorist endorsements pursuant to the regulation adopted by the Department of Insurance (11 NYCRR subpart 60-2 [Regulation No. 35-D]; Insurance Law § 3420 [f] [2]) are arbitrary, capricious or irrational as violative of public policy as set forth in Matter of United Community Ins. Co. v Mucatel (127 Misc 2d 1045, affd 119 AD2d 1017, affd 69 NY2d 777) and Di Stasi v Nationwide Mut. Ins. Co. (132 AD2d 305), as those decisions were premised entirely upon non-public policy considerations (see, Matter of General Acc. Ins. Co. v Bailey, 178 AD2d 924). Concur — Murphy, P. J., Carro, Kupferman, Asch and Kassal, JJ.